DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 14, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (US 4,586,790), hereinafter “Umeda”, of record in IDS, in view of Inoue (US 4,707,079), of record.

Regarding claim 1, Umeda discloses a light modulation device (see Fig. 1), comprising:
a first polymer film substrate (1a) having a first electrode layer (2a) disposed directly thereon (see Fig. 1b);
a second polymer film substrate (1b) having a second electrode layer (2b) disposed directly thereon, wherein the second electrode layer (2b) facing the first electrode layer (2a) (see Fig. 1b); and
an active liquid crystal layer (6) disposed between the first and second polymer film substrates (1a, 1b) (see Fig. 1b), wherein the active liquid crystal layer contains a liquid crystal (col. 1, line 27),
each of the first and second polymer film substrates (1a, 1b) has an in-plane retardation of 4,000 nm or more for light having a wavelength of 550 nm (see Fig. 7, Table 2, and col. 6, lines 54-67; the values are considered to be in the visible range including 550 nm),

wherein the machine direction and the transverse direction are in-plane directions (see Fig. 2a).
In this embodiment, Umeda fails to explicitly disclose wherein the active liquid crystal layer contains a liquid crystal host and a dichroic dye guest, wherein the active liquid crystal layer is capable of switching between a first orientation state, which is a vertical orientation state, and a second orientation state different from the first orientation state under an applied voltage.
Additionally, it would be expected that Umeda suggests an angle formed by the transverse direction of the first polymer film substrate (1a) and the transverse direction of the second polymer film substrate (1b) is about 0 degrees (see Figs. 1-2, wherein the same oriented substrate shown in Fig. 2a would be applied to both 1a and 1b in Fig. 1b).  However, Umeda does not explicitly disclose the angle is in a range of 0 degrees to 10 degrees.
However, in another embodiment, Umeda discloses wherein the active liquid crystal layer (16, Fig. 15) contains a liquid crystal host and a dichroic dye guest (col. 8, lines 10-17), and
wherein the active liquid crystal layer (16) is capable of switching between a first orientation state, which is a vertical orientation state, and a second orientation state different from the first orientation state under an applied voltage (col. 5, lines 20-23, col. 7, lines 50-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the active liquid crystal layer contains a liquid crystal host and a dichroic dye guest, wherein the active liquid crystal layer is capable of 
Further, Inoue discloses a light modulation device (see Fig. 1), wherein an angle (θ, Fig. 10) formed by the transverse direction (2A) of the first polymer film substrate (11) and the transverse direction (2B) of the second polymer film substrate (opposing 11) is in a range of 0 degrees to 10 degrees (col. 7, lines 53-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an angle formed by the transverse direction of the first polymer film substrate and the transverse direction of the second polymer film substrate is in a range of 0 degrees to 10 degrees, as in Inoue, into the light modulation device of Umeda to provide the electric field necessary for transitioning the liquid crystal as desired and to prevent warping or distortion of the panel (Inoue, col. 7, line 60 – col. 8, line 13).

Regarding claim 3, Umeda discloses wherein the first and second polymer film substrates are polyester film substrates (col. 2, lines 28-35 and Table 2).

Regarding claim 6, Umeda discloses wherein each of the first and second polymer film substrates has a ratio (CTE2/CTE1) of a coefficient of thermal expansion (CTE2) in the machine direction to a coefficient of thermal expansion (CTE1) in the transverse direction of 1.5 or more (col. 2, lines 28-35 and Table 2; it is considered that since the first and second polymer film 

Regarding claim 7, Umeda discloses wherein CTE2 is in a range of 50 to 150 ppm/° C (col. 2, lines 28-35 and Table 2; the CTE of the disclosed materials falls within this range).

Regarding claim 8, Umeda discloses wherein each of the first and second polymer film substrates has a ratio (YM1/YM2) of an elastic modulus (YM1) in the transverse direction to an elastic modulus (YM2) in the machine direction of 1.5 or more (col. 2, lines 28-35 and Table 2; it is considered that since the first and second polymer film substrates are made of the same material, the disclosed stretching of each of the substrates will result in this ratio).

Regarding claim 9, Umeda discloses wherein YM1 is in a range of 4 to 10 GPa (col. 2, lines 28-35 and Table 2; the elastic modulus of the disclosed materials falls within this range).

Regarding claim 10, Umeda discloses wherein each of the first and second polymer film substrates has a ratio (MS1/MS2) of a maximum stress (MS1) in the transverse direction to a maximum stress (MS2) in the machine direction of 1.5 or more (col. 2, lines 28-35 and Table 2; it is considered due to biaxial stretching).

Regarding claim 11, Umeda discloses wherein MS1 is in a range of 150 to 250 MPa (col. 2, lines 28-35 and Table 2).

claim 12, Umeda fails to explicitly disclose wherein the second orientation state is a horizontal orientation state.
However, Inoue discloses wherein the second orientation state is a horizontal orientation state (col. 1, lines 13-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the second orientation state is a horizontal orientation state, as in Inoue, into the light modulation device of Umeda to use a commonly known orientation state for wide-viewing angle.

Regarding claim 13, Umeda discloses wherein the second orientation state is a twist orientation state (col. 5, lines 20-23, col. 7, lines 50-59).

Regarding claims 15 and 4, Umeda discloses wherein the first and second polymer film substrates have an elongation (E1) in the transverse direction and an elongation (E2) in the machine direction (see Fig. 2a).
Umeda does not explicitly disclose wherein a ratio of E1 to E2 is 3 or more, and wherein E1 in each of the first and second polymer film substrates is 15% or more.
However, the ratio and elongation E1 are a result-effective variables which achieve a recognized result.  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a ratio of E1 to E2 being 3 or more, and E1 being 15% or more for higher transparency and mechanical strength (Umeda, col. 2, lines 2-5).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a ratio of E1 to E2 is 3 or .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (US 4,586,790) in view of Inoue (US 4,707,079), as applied to claim 1 above, and further in view of Senatore (US 5,067,795), of record.

Regarding claim 14, Umeda in view of Inoue discloses the limitations of claim 1 above, but fails to explicitly disclose eyewear, comprising: a left eye lens and a right eye lens; and a frame for supporting the left eye lens and the right eye lens, wherein the left eye lens and the right eye lens each comprise the light modulation device of claim 1.
However, Senatore discloses eyewear (see Figs. 2-3), comprising:
a left eye lens (left 1) and a right eye lens (right 1, Fig. 2); and
a frame (21) for supporting the left eye lens and the right eye lens,
wherein the left eye lens and the right eye lens each comprise the light modulation device of claim 1 (Example 2, col. 9-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate eyewear, comprising: a left eye lens and a right eye lens; and a frame for supporting the left eye lens and the right eye lens, wherein the left eye lens and the right eye lens each comprise the light modulation device of claim 1, as in .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior art of record fails to explicitly disclose or fairly suggest a light modulation device, wherein each of the first and second polymer film substrates have an elongation (E3) in a third direction that is larger than E1, and
wherein a ratio of E3 to E2 is 5 or more, and
wherein an angle between the third direction and both the transverse direction and the machine direction ranges from 40 degrees to 50 degrees, along with the other claimed limitations of claims 1 and 15.
Therefore, claim 5 would be allowable.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Therefore, the new ground of rejection under 35 U.S.C. 103 over Umeda in view of Inoue is considered appropriate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896